ICJ_091_ApplicationGenocideConvention_BIH_SCG_1993-10-07_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING APPLICATION OF
THE CONVENTION ON THE PREVENTION AND
PUNISHMENT OF THE CRIME OF GENOCIDE

(BOSNIA AND HERZEGOVINA
v. YUGOSLAVIA (SERBIA AND MONTENEGRO))

ORDER OF 7 OCTOBER 1993

1993

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A L’APPLICATION
DE LA CONVENTION POUR LA PREVENTION
ET LA REPRESSION DU CRIME DE GENOCIDE

(BOSNIE-HERZEGOVINE _
c. YOUGOSLAVIE (SERBIE ET MONTENEGRO))

ORDONNANCE DU 7 OCTOBRE 1993
Official citation:

Application of the Convention on the Prevention and Punishment
of the Crime of Genocide, Order of 7 October 1993,
LCJ. Reports 1993, p. 470

Mode officiel de citation:

Application de la convention pour la prévention et la répression
du crime de génocide, ordonnance du 7 octobre 1993,
C.I.JT. Recueil 1993, p. 470

 

Sales number
ISSN 0074-4441 N° de vente : 642
ISBN 92-1-070702-8

 

 

 
470

INTERNATIONAL COURT OF JUSTICE

1993 YEAR 1993
7 October
General List
No. 91 7 October 1993

CASE CONCERNING APPLICATION OF
THE CONVENTION ON THE PREVENTION AND
PUNISHMENT OF THE CRIME OF GENOCIDE

(BOSNIA AND HERZEGOVINA
v. YUGOSLAVIA (SERBIA AND MONTENEGRO))

ORDER

The Vice-President of the International Court of Justice,

Having regard to Article 48 of the Statute of the Court and to Article 13,
paragraph 3, and Article 44, paragraphs 3 and 4, of the Rules of Court,

Having regard to the Order made by the President of the Court on
16 April 1993, whereby he fixed 15 October 1993 as the time-limit for the
Memorial of Bosnia and Herzegovina and 15 April 1994 as that for the
Counter-Memorial of Yugoslavia (Serbia and Montenegro);

Whereas the Agent of the Applicant, by a letter dated 4 October 1993,
received in facsimile in the Registry of the Court on 5 October 1993,
requested the Court, for reasons stated in the letter, to extend by
six months the time-limit fixed for the filing of the Memorial, and, should
that request be granted, consented to the granting of an additional
six months for the production of the Counter-Memorial if such were the
Respondent’s desire; and whereas the Deputy-Registrar immediately
transmitted a copy of that letter to the Agent of the Respondent;

Whereas the Agent of the Respondent has expressed the opinion of
his Government that, having in mind the principle of the equality of the
Parties in respect of the time allowed for the production of pleadings,

4
471 APPLICATION OF GENOCIDE CONVENTION (ORDER 7 X 93)

the time-limit for the Counter-Memorial should be extended by twelve
months,

Extends to 15 April 1994 the time-limit for the filing of the Memorial of
the Government of the Republic of Bosnia and Herzegovina;

Extends to 15 April 1995 the time-limit for the filing of the Counter-
Memorial of the Government of the Federal Republic of Yugoslavia
(Serbia and Montenegro); and

Reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this seventh day of October, one thousand
nine hundred and ninety-three, in three copies, one of which will be
placed in the archives of the Court and the others transmitted to the Gov-
ernment of the Republic of Bosnia and Herzegovina and the Government
of the Federal Republic of Yugoslavia (Serbia and Montenegro), respec-
tively.

(Signed) Shigeru ODA,
Vice-President.

(Signed) Bernard NOBLE,
Deputy-Registrar.
